Name: Commission Regulation (EEC) No 2342/93 of 23 August 1993 introducing a countervailing charge on table grapes originating in Cyprus
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 213/ 10 Official Journal of the European Communities 24. 8 . 93 COMMISSION REGULATION (EEC) No 2342/93 of 23 August 1993 introducing a countervailing charge on table grapes originating in Cyprus THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, in accordance with Article 3 ( 1 ) of Regulation (EEC) No 21 1 8/74 of the Commission (4), as last amended by Regulation (EEC) No 249/93 (*), the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets :Having regard to the Treaty establishing the EuropeanEconomic Community, Whereas, for table grapes originating in Cyprus the entry price calculated in this way has remained at least ECU 0,6 below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these table grapes ; Having regard to Regulation (EEC) No 1035/72 of the Council of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92(0 are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' curren ­ cies ; whereas detailed rules on the application and deter ­ mination of these conversions were set by Commission Regulation (EEC) No 1 068/92 f), Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least ECU 0,6 below the reference price for two consecutive market days, a coun ­ tervailing charge must be introduced in respect of the exporting country concerned, save in exceptional circum ­ stances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 1428/93 of 10 June 1993 fixing for the 1993 marketing year the reference prices for table grapes (3) fixed the reference price for products of class I at ECU 51,92 per 100 kilo ­ grams net for the month of August 1993 ; Article 1 A countervailing charge of ECU 1,97 per 100 kilograms net is applied to table grapes (CN codes 0806 10 15 and 0806 10 19) originating in Cyprus.Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Article 2 This Regulation shall enter into force on 25 August 1993. (4) OJ No L 220, 10 . 8 . 1974, p. 20. 0 OJ No L 28, 5. 2. 1993, p. 45. (6) OJ No L 387, 31 . 12. 1992, p. 1 . 0 OJ No L 108, 1 . 5. 1993, p. 106. (') OJ No L 118, 20 . 5 . 1972, p. 1 . 0 OJ No L 69, 20. 3 . 1993, p . 7. 0 OJ No L 140, 11 . 6 . 1993, p. 21 . 24. 8 . 93 Official Journal of the European Communities No L 213/11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 August 1993 . For the Commission Rene STEICHEN Member of the Commission